Citation Nr: 1026484	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  02-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a skin disorder of the feet.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1967 to July 1969.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) dated in August 2001 (new and material 
evidence to reopen the claim of service connection for a skin 
disorder of the feet) and November 2006 (entitlement to TDIU).  
In May 2008, a hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims file.  
By a decision in September 2008, the Board reopened a claim of 
service connection for posttraumatic stress disorder (PTSD) and 
remanded this claim and the matter pertaining to a skin disorder 
of the feet for additional development.  [Notably, in December 
2007 the Veteran had perfected an appeal in the matter of 
entitlement to TDIU, but such correspondence was not associated 
with the claims file when the case was before the Board in 
September 2008.]  A December 2009 rating decision granted the 
Veteran service connection for PTSD (rated 50 percent, effective 
January 20, 2000).  Accordingly, the PTSD claim is resolved, and 
not before the Board.  The matters remaining on appeal are: 
Whether new and material evidence has been received to reopen a 
claim of service connection for a skin disorder of the feet and 
entitlement to TDIU.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.





REMAND

In the September 2008 remand, the Board noted, in pertinent part, 
that the Veteran had not received adequate notice in accordance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to the 
claim to reopen the claim for service connection for a skin 
disorder of the feet.  Specifically, while he had received ample 
notice of what is necessary to substantiate the underlying claim 
for service connection, he was not provided the applicable 
(effective for claims filed prior to August 29, 2001) definition 
of new and material evidence.  

The Veteran was sent a new VCAA notice letter in October 2008 
which noted, in pertinent part, that the Veteran's "skin" claim 
had been previously denied and new and material evidence was 
needed to reopen his claim, this letter is unresponsive to the 
Board's specific remand instruction, and is misleading.  
Specifically, it identified the matter as a "skin" claim 
(service connection for chronic dermatitis was seperately denied 
in a prior October 1990 rating decision, and that disability is 
not at issue herein) rather than as a  skin disability of the 
feet.  Furthermore, it provided the new definition of new and 
material evidence (which is more restrictive than that previously 
in effect).  Finally, it was not case-specific, as the Board had 
instructed.  See September 2008 Board decision/remand, page 6, 
indented paragraph numbered 1.  Under Stegall v. West, 11 Vet. 
App. 268 (1998), a remand by the Board confers on the Veteran, as 
a matter of law, the right to compliance with the remand orders.  
Accordingly, the Board has no recourse but to remand the case, 
once again, for corrective notice. 

The Veteran's claim seeking TDIU is inextricably intertwined with 
the appeal seeking service connection; hence, consideration of 
that matter must be deferred pending resolution of the service 
connection claim.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should advise the Veteran that 
because there was a prior final denial of 
his claim of service connection for a skin 
disorder of the feet, i.e., the September 
1993 rating decision, he must submit (VA 
must receive) new and material evidence to 
reopen such claims, and provide him the 
further notice required in claims to 
reopen in accordance with the Court's 
decision in Kent, supra.  

The notice must specifically include 
the pre-August 29, 2001 definition of 
new and material evidence (38 C.F.R. 
§ 3.156(a)).  He must be advised that 
as the claim was previously denied 
because a current skin disability of 
the feet and a nexus between a current 
skin disability of the feet and foot 
findings in service were not shown, 
for evidence to be new and material, 
it would have to tend to show both 
that he has a skin disability of the 
feet and that such may related to his 
service/findings noted therein.  He 
should have ample opportunity to respond.  
The RO should arrange for any further 
development suggested by his response.

2.  The RO should then readjudicate the 
claims (for TDIU in light of any change 
regarding the determination on the new and 
material/service connection claim).  If 
either remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

